Citation Nr: 9914939	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 1993, for entitlement to service connection for multiple 
sclerosis.

2.  Entitlement to an original disability rating in excess of 
30 percent for depressive disorder, not otherwise specified 
(NOS), from November 15, 1993 to September 18, 1995.

3.  Entitlement to an original disability rating in excess of 
50 percent for depressive disorder, NOS, from November 1, 
1995.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1981.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in August 1994 and July 1995.  The August 1994 
decision granted the veteran's claim of entitlement to 
service connection for multiple sclerosis but assigned an 
effective date of November 15, 1993.  The veteran's claim of 
entitlement to service connection for depression secondary to 
multiple sclerosis was granted by the July 1995 rating 
decision, but assigned a 10 percent disability rating.  That 
rating has since been raised in subsequent rating decisions 
to the current 50 percent rating.  The effective date of 
service connection for multiple sclerosis and the rating 
assigned the secondary depressive disorder, NOS, were duly 
appealed.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of her depression 
and has properly perfected her appeal as to the issue.  
Therefore, the propriety of the rating from its effective 
date, through the point in time when a final resolution of 
each issue has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet App 119 (1999).  Although the Regional Office (RO) had 
not evaluated the veteran's claims in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for higher ratings.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of an initial disability evaluation upon service 
connection, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher original ratings for the 
service connected psychiatric disability will be considered 
in the Remand section of this decision.


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
multiple sclerosis was filed on February 2, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 15, 
1993 for entitlement to service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.157(2), 3.400(b)(2)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's claims folder shows that she filed a 
claim in August 1981 for service connection for headaches, a 
fibrocystic left breast, injuries from a 1981 assault, 
removal of her right ovary and appendix, dermatofibroma of 
the right calf, an epidermal inclusion cyst, rectal bleeding, 
a knee injury, and a left hip disability.  

A VA examination was performed in September 1981.  Conditions 
diagnosed were headache, fibrocystic disease of the left 
breast, an appendectomy scar, a surgical scar on the right 
calf, a surgical scar on the right upper eyelid, and 
residuals of an injury to the right knee, internal 
hemorrhoids.

In a February 1982 rating decision the veteran was granted 
service connection for fibrocystic disease of the left 
breast, a scar on the right calf - residual of dermatofibroma 
removal, a scar of the right upper eyelid - residual of the 
epidermal inclusion cyst and squamous papilloma, and 
hemorrhoids.  

Upon the receipt of further service medical records the RO 
issued another rating decision in November 1985.  That 
decision granted service connection for a right oophorectomy, 
an appendectomy, and chronic pelvic inflammatory disease with 
pelvic adhesions.  Service connection was denied for among 
other conditions, chronic headaches.

In March 1990 the veteran reported a four-week history of 
right leg weakness with difficulty walking and her foot 
slapping the ground.  She also noted intermittent non-
radiating lower back pain for some time period.  She 
described her right leg as going numb but it was difficult to 
quantify.  The diagnosis was neurological deficits involving 
L4-5 / S1.

In March 1991 the veteran underwent EMG and NCS testing of 
the lower extremities.  These tests revealed acute 
denervation at S1 and possibly at the L5 and S2 myotome 
levels at either root, plexus or sciatic nerve level.  The 
physician was unable to localize to the root level due to 
lack of paraspinal muscle findings.

On November 15, 1993, the veteran filed a claim seeking 
service connection for depression.

In February 1994 the RO received private medical records from 
a neurologist, Dr. R.H., dating from 1987.  The April 1987 
records indicate that she was referred to a neurologist for 
an episode of probable optic neuritis.  Her problems had 
begun approximately one month earlier when she woke up with a 
headache that spread over the course of the day to behind the 
right eye.  The pain decreased at which time she noted 
decreased vision in the right eye.  The problem was initially 
diagnosed by a private physician as "psychological."  Over 
the next week she had further progression of the decreasing 
vision in the right eye.  A later diagnosis was optic 
neuritis with mild papillitis.  Following decreased vision in 
the left eye she was referred to Dr. R.H.  She was prescribed 
Prednisone.  Her left eye improved but the right eye vision 
continued to be decreased.  The doctor reviewed the veteran's 
medical history he noted an episode in the military where the 
veteran developed numbness in the left side of her body and 
left side of her face.  There was also apparently some facial 
weakness.  This cleared after about six weeks.  The 
neurologist's impression was of retrobulbar neuritis.  He 
noted that this in combination with the episode several years 
ago made it fairly likely that the veteran had a chronic 
demyelinating disease such as multiple sclerosis.  He noted 
that he had mentioned the possibility of multiple sclerosis 
but did not emphasize that he thought the veteran had it, in 
fact de-emphasizing the possibility.  He did not pursue a 
MRI, because the veteran was strapped financially and the 
study would do nothing to change the therapy.  He recommended 
pursuing the MRI if the veteran's vision remained decreased 
or she developed other symptoms.  An August 1987 follow-up 
note by Dr. R.H., reported that the veteran continued to have 
intermittent blurred vision in her right eye.  On examination 
there was some mild atrophy of the right optic nerve.  The 
veteran continued to prefer to avoid a MRI for financial 
reasons.

The veteran was hospitalized by VA from November 30, 1993 to 
December 3, 1993.  A spinal tap was performed.  Her history 
was reviewed.  It was noted that subsequent to the March 1991 
nerve conduction studies she recovered and a diagnosis was 
never established.  More recently she had EMG and nerve 
conduction studies that were reported as normal.  She was 
seen in the neurology clinic in September 1993 complaining of 
further symptoms and a MRI was performed.  The MRI revealed 
two areas of increased periventricular white matter high 
signal intensity along with an area over the left lateral 
ventricles.  The findings were felt by the radiologist to be 
suggestive of demyelinating disease.  

The definite diagnosis of multiple sclerosis occurred in 
February 1994.  The veteran filed a claim for service 
connection for that disease on February 2, 1994.

The RO granted service connection for multiple sclerosis in a 
rating decision dated in August 1994.  The effective date for 
service connection was November 15, 1993.

Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

The effective date of service connection based upon the 
presumptive provision of 38 C.F.R. § 3.307, 3.308, and 3.309 
is the date entitlement arose, if the claim is received 
within 1 year after separation from active duty; otherwise 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(ii) (1998).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151 (1998).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. §§ 3.1(p); 3.155 (1998). 

Although the veteran initially filed a claim for disability 
compensation with VA in 1981, no claim was made for multiple 
sclerosis.  Service connection was eventually granted for 
multiple sclerosis under the provision of 38 C.F.R. § 3.307 
et seq., therefore the provisions of 38 C.F.R. 
§ 3.400(b)(2)(ii) are applicable.

Had the veteran submitted a claim for multiple sclerosis 
within one year of her separation the effective date would 
have appropriately been her date of separation.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  Since her claim was received more 
than one year after service, the effective date cannot be 
prior to the date of her claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(ii).  The veteran's claim was 
received in February 1994.  Inasmuch as the RO has assigned 
an effective date of November 1993, for the grant of service 
connection, the provisions of 38 U.S.C.A. § 5110(a) prevent 
the Board from establishing an effective date prior to that 
selected by the RO.

The veteran argues that the effective date should be in April 
1987 because she was diagnosed with optic atrophy, 
retrobulbar neuritis by her private neurologist who suspected 
a diagnosis of demyelinating disease, such as multiple 
sclerosis.  The Board notes that this diagnosis was the 
result of private medical treatment.  There is no indication 
in the record before the Board that the treatment notes were 
received by VA until February 1994.  VA treatment and 
evaluation records are constructively included within the 
record; however, private treatment records are not.  See Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992).

Even if the private medical records were deemed to have been 
received prior to November 1993, they could not serve to 
establish an earlier effective date for the grant of service 
connection.  Under the provisions of 38 C.F.R. § 3.157, a 
report of private examination or hospitalization may be 
accepted as an informal claim for benefits under an existing 
law or for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  The date of receipt of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (1998).  
However, this provision is only applicable where entitlement 
to the claimed disease or disability has already been 
adjudicated.  Lalonde v. West, 97-841 (May 11, 1997).  In 
this case, entitlement to service connection for multiple 
sclerosis had not previously been adjudicated.

Under appropriate law and VA regulation, the Board can find 
no basis for granting an effective date prior to November 15, 
1993.  To avoid confusion, in a case such as this one, where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a 
claim upon which relief can be granted").  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Giancaterino v. Brown, 
7 Vet. App. 555, 561 (1995) (construing Sabonis). 


ORDER


The claim of entitlement to an effective date earlier than 
November 15, 1993 for entitlement to service connection for 
multiple sclerosis is denied.


REMAND

The veteran's most recent VA psychiatric examination was in 
February 1995.  Since that examination, she has undergone 
hospitalization for treatment of bipolar disorder.  Following 
hospitalization she continued to receive outpatient 
psychiatric treatment.  On VA outpatient treatment in October 
1997, she was noted to have a very inappropriate affect.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In view of the foregoing this case is REMANDED for the 
following:

The veteran should be requested to 
furnish information as to any psychiatric 
treatment she has received since October 
1997.  Thereafter, the RO should take all 
necessary steps to obtain records of that 
treatment and associate those records 
with the claims folder.

2.  The RO should afford the veteran an 
appropriate examination in order to 
assess the severity of the service 
connected psychiatric disability since 
November 1993.  The examiner should 
review the claims folder prior to The 
examiner is requested to express an 
opinion as to the extent of social and 
industrial impairment during this period, 
and whether there were any periods when 
the extent of social and industrial 
impairment was more or less severe than 
currently.  The examiner should provide a 
current Global Assessment of Functioning 
for the disability, possible, and should 
also provide such a score for any period 
since November 1993, when the disability 
was more or less severe than it is 
currently.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

